Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/13/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWABLE SUBJECT MATTER
Claims 6-13 are allowed in view of amendment and argument filed on 03/02/2022. 
Terminal Disclaimer
Terminal Disclaimer over co-pending application 16/957,105 is received and approved on 03/29/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Tatsuya Sawada on 03/30/2022.

The application has been amended as follows:   Claims 10-11 are amended as follows:

	10. (Currently amended) A method for manufacturing the high-strength cold-rolled steel sheet according to claim 6, the method comprising: hot rolling a steel material having the composition according to claim 6, to obtain a hot- rolled steel sheet; pickling the hot-rolled steel sheet; cold rolling the hot-rolled steel sheet that has been pickled at a rolling reduction of 30 % or more, to obtain a cold-rolled steel sheet; heating the cold-rolled steel sheet at an annealing temperature T1 of Ac3 point or more and 950 °C or less, cooling the cold-rolled steel sheet from the annealing temperature T1 to a cooling stop temperature T2 of 250 °C or more and less than 350 °C at an average cooling rate of more than 10 °C/sec, and holding the cold-rolled steel sheet at the cooling stop temperature T2 for 10 sec or more, to obtain a first cold-rolled and annealed sheet; heating the first cold-rolled and annealed sheet at an annealing temperature T3 of 680 °C or more and 820 °C or less, cooling the first cold-rolled and annealed sheet from the annealing temperature T3 to a cooling stop temperature T4 of 300 °C or more and 550 °C or less, holding the first cold-rolled and annealed sheet at the cooling stop temperature T4 for 10 sec or more, and cooling the first cold-rolled and annealed sheet to a room temperature, to obtain a second cold- rolled and annealed sheet; and heating the second cold-rolled and annealed sheet at an annealing temperature T5 of 100 °C or more and 550 °C or less, to obtain a third cold-rolled and annealed sheet; thereby producing the high-strength cold-rolled steel sheet according to claim 6.
11. (Currently amended) A method for manufacturing the high-strength cold-rolled steel sheet according to claim 7, the method comprising: hot rolling a steel material having the composition according to claim 7, to obtain a hot- rolled steel sheet; pickling the hot-rolled steel sheet; cold rolling the hot-rolled steel sheet that has been pickled at a rolling reduction of 30 % or more, to obtain a cold-rolled steel sheet; heating the cold-rolled steel sheet at an annealing temperature T1 of Ac3 point or more and 950 °C or less, cooling the cold-rolled steel sheet from the annealing temperature T1 to a cooling stop temperature T2 of 250 °C or more and less than 350 °C at an average cooling rate of more than 10 °C/sec, and holding the cold-rolled steel sheet at the cooling stop temperature T2 for 10 sec or more, to obtain a first cold-rolled and annealed sheet; heating the first cold-rolled and annealed sheet at an annealing temperature T3 of 680 °C or more and 820 °C or less, cooling the first cold-rolled and annealed sheet from the annealing temperature T3 to a cooling stop temperature T4 of 300 °C or more and 550 °C or less, holding the first cold-rolled and annealed sheet at the cooling stop temperature T4 for 10 sec or more, and cooling the first cold-rolled and annealed sheet to a room temperature, to obtain a second cold- rolled and annealed sheet; and heating the second cold-rolled and annealed sheet at an annealing temperature T5 of 100 °C or more and 550 °C or less, to obtain a third cold-rolled and annealed sheet; thereby producing the high-strength cold-rolled steel sheet according to claim 7. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Obata (US 20180057916).
Obata discloses a thin high strength cold rolled steel sheet with broad ranges compositions overlapping instant claimed ranges.  However, Obata does not disclose instant amended “an area ratio of tempered martensite 31% and 60% or less”.   The fact Obata expressly disclose if the volume fraction of the martensite is more than 30%, the ductility of the steel sheet may be deteriorated established teaching away from instant claim 6 amended tempered martensite lower limit 31%.
No prior art can be found to disclose instant claim 6 required high strength cold rolled steel sheet with compositions, microstructure, TS, and average KA value and “a ratio of retained austenite with an aspect ratio of 0.6 or less existing in ferrite grain boundaries with an orientation difference of 40° or more to the retained austenite with an aspect ratio of 0.6 or less is 50 % or more in area ratio”.
Hence, instant claims 6-9 are in condition for allowance.  As a result of allowed product claim 6, instant withdrawn process claims 10-13 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733